DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 March 2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 24 March 2021 have been fully considered but they are not persuasive. 
Applicant argues allowability based on the amendment to the independent claims.  Specifically, applicant argues Komatsu fails to disclose the conductive resin layer is in contact with the principal surface after being mounted on an electronic device 
The examiner disagrees with applicant.  While the figures of Komatsu show a gap between the conductive resin layer and the principal surface; Komatsu explicitly discloses the conductive resin layer (portions Ea and Eb) in contact with the principal surface (10c – fig. 2-3; [0042]) immediately after manufacturing and peeling does not occur until after mounting.  Thus immediately after mounting just prior to peeling the electronic component device of Komatsu reads on the claim as currently presented; that is the conductive resin layer is in contact with the principal surface of the mounted capacitor.  Komatsu further discloses “when an external force is applied to the circuit board 3 or the multilayer capacitor 2 itself expands/shrinks due to the influence of heat, the extended portions EA, EB are deformed independently of the dielectric body 10” (i.e. force applied to the circuit board 3 and/or expanding of the multilayer capacitor can cause the gap to shrink to zero, that is to say when a substantial enough force is applied the conductive resin layer will be pushed to contact the principal surface and the electronic component device of Komatsu would read on the claim as currently presented).  Thus, the amendment is insufficient in overcoming Komatsu and the 102 rejection stands.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-6, & 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2009200421A hereafter referred to as Komatsu.
In regards to claim 1, Komatsu discloses
An electronic component device, comprising: 
an electronic device (3 – fig. 1-3; [0038]); and
an electronic component (2 – fig. 1-3; [0038]) solder-mounted on the electronic device ([0038]), the electronic component including:
an element body (10 – fig. 1; abstract) of a rectangular parallelepiped shape including: 
a principal surface (10c – fig. 1 & 3; abstract) arranged to constitute a mounting surface, 
a pair of side surfaces (10e & 10f – fig. 1) opposing each other and adjacent to the principal surface, and 
a pair of end surfaces (10a & 10b– fig. 1; abstract) opposing each other and adjacent to the principal surface and the pair of side surfaces; and 
a ridge portion (Ra or Rb – fig. 2; [0044]) between the principal surface and one of the end surfaces; and
a plurality of external electrodes (12A & 12B – fig. 1-3; abstract) disposed at both end portions of the element body in a first direction in which the pair of end surfaces opposes each other, 
one of the plurality of external electrodes including: 

a conductive resin layer (18a/18b – fig. 2-3; abstract) including a portion positioned on and in contact with the principal surface and a portion positioned on the sintered metal layer (fig. 2-3; [0042] – peeling does not occur to after mounting thus for a limited amount of time there is contact after mounting), a thickness of the conductive resin layer gradually decreasing from the maximum thickness position to the portion positioned on the sintered metal layer (seen in fig. 3).  

In regards to claim 5, Komatsu discloses
The electronic component device according to claim 1, wherein a length from the maximum thickness position to an end edge of the conductive resin layer, in the first direction is larger than a length from the end edge of the sintered metal layer to the maximum thickness position, in the first direction (seen in fig. 3).  

In regards to claim 6, Komatsu discloses
The electronic component device according to claim 1, wherein the thickness of the conductive resin layer gradually decreases from the maximum thickness position to an end edge of the conductive resin layer (seen in fig. 3).  

In regards to claim 9, Komatsu discloses
The electronic component device according to claim 1, wherein a maximum thickness of the portion positioned on the principal surface is equal to or larger than 30 µm ([0027]).  

In regards to claim 10, Komatsu discloses
The electronic component device according to claim 1, wherein 
the element body further includes a curved surface positioned between the end surface and the principal surface and having a predetermined radius of curvature (seen in fig. 3), 
the sinter metal layer is disposed on the end surface and on the curved surface (seen in fig. 3), and 
in a cross-section orthogonal to the end surface and the principal surface, a radius of curvature of a surface of the conductive resin layer is larger than the predetermined radius of curvature, and larger than a radius of curvature of a surface of the sinter metal layer (seen in fig. 3).  

In regards to claim 11, Komatsu discloses
The electronic component device according to claim 1, wherein the conductive resin layer continuously covers one part of the principal surface, one part of the end surface, and one part of each of the pair of side surfaces (fig. 1-3).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komatsu in view of Nakagawa et al. (US 6,388,864).
In regards to claim 3, 
Komatsu fails to explicitly disclose wherein the sintered metal layer includes no portion positioned on the principal surface.

Nakagawa ‘864 discloses wherein the sintered metal layer includes no portion positioned on the principal surface (fig. 3; C4:L20-29).

.

Allowable Subject Matter
Claim(s) 2, 4, & 7-8 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim(s) 13-42 is/are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach or suggest (in combination with the other claim limitations) wherein a length from the end edge of the sintered metal layer to the maximum thickness position, in the first direction is larger than a length from a reference plane to the end edge of the sintered metal layer, in the first direction, the reference plane being defined as a plane including the end surface (claim 2).

The prior art does not teach or suggest (in combination with the other claim limitations) wherein a length from the maximum thickness position to an end edge of the conductive resin layer, in the first direction is larger than a length from a reference plane 

The prior art does not teach or suggest (in combination with the other claim limitations) wherein when viewed from the first direction, a thickness of the portion positioned on the principal surface is larger at a center in a second direction in which the pair of side surfaces opposes each other than at an end in the second direction (claim 7).

The prior art does not teach or suggest (in combination with the other claim limitations) wherein the conductive resin layer further includes a portion positioned on the side surface, and a maximum thickness of the portion positioned on the principal surface is larger than a maximum thickness of the portion positioned on the side surface (claim 8).

The prior art does not teach or suggest (in combination with the other claim limitations) wherein a length from the maximum thickness position to an end edge of the conductive resin layer, in the first direction is larger than a length from a reference plane to -3-Application No. 16/250,609 the maximum thickness position, in the first direction, the reference plane being defined as a plane including the end surface (claim 13 and its dependents).

The prior art does not teach or suggest (in combination with the other claim limitations) wherein when viewed from the first direction, a thickness of the portion 

The prior art does not teach or suggest (in combination with the other claim limitations) wherein the conductive resin layer further includes a portion positioned on the side surface, and a maximum thickness of the portion positioned on the principal surface is larger than a maximum thickness of the portion positioned on the side surface (claim 15 and its dependents).

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068.  The examiner can normally be reached on M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/David M Sinclair/Primary Examiner, Art Unit 2848